pe LR
ANGLOGOLD ASHANTI
ASHANTI GOLDFIELDS KILO SARL

Mongbwalu Project
Environmental Impact Study
and Management Plan of the
Project for Public Disclosure,

Executive Summary

September 2011

SRK Consulting (South Africa) Pty Ltd. in association with SRK Consulting Congo S.PRL

TABLE OF CONTENTS

1 Introduction 4

2 Project location 5

3 Project overview 7

4 The environmental assessment process 12
5 Public consultation and disclosure 16
6 The physical environment 19
7 The biological environment 25
8 The social environment 30
9 Environmental management plan of the project 37
10 Closure plan and financial provisioning 38
11 Sustainable development plan 39
12 Conclusions and recommendations 40
13 EIS and EMPP report for public disclosure 41

14 Summary table of impacts identified for the project 42

15 Contact details 48

Above: (left) Baglafecht Weaver (Groundtruth 2011) and
(right) Surroundings of Kanga village (SRK Consulting)

ACRONYMS AND ABBREVIATIONS

AGA AngloGold Ashanti Limited

AGK Ashanti Goldfields Kilo S.A.R.L.

ARD Acid Rock Drainage

ASM Artisanal and Small-Scale mining

BID Background Information Document

CBO Community Based Organisation

CDC Le Cadre de Concertation

CITES Conservation on International Trade in Endangered Species
CO; Carbon Dioxide

CS Corporate Social Investment

DPEM Directorate Responsible for the Protection of the Mining Environment
DRC Democratic Republic of Congo

EBA Endemic Bird Areas

EIS Environmental Impact Study

EMPP Environmental Management Plan of the Project
LOM Life-of-mine

NGO Non-Governmental Organisation

NO; Nitrogen Dioxide

PM: Particulate Matter

RAP Resettlement Action Plan

RWD Return Water Dam

SDP Sustainable Development Plan

SOKIMO Société des Mines d'Or de Kilo-Moto

SO: Sulfur Dioxide

SRK SRK Consulting

TOR Terms of Reference

TSF Tailings Storage Facility

WRD Waste Rock Dump

Above: (let) Mussaenda arcuata (GroundTruth 2011) (right)
Children in one of the villages near the project site (SRK 3
Consulting)

Chapter 1

Ashanti  Goldfields  Kilo (AGK) is
undertaking gold exploration activities in
north eastern Democratic Republic of
Congo (DRC), focussing mainly on the
Mongbwalu area. The proposed
Mongbwalu project will involve the
development of an underground mine and
associated processing and surface
infrastructure that will be used to produce
gold. AGK is a joint venture between
AngloGold Ashanti (AGA) and the DRC
state mining company Société des Mines
d'Or de Kilo-Moto (SOKIMO).

SRK Consulting South Africa in
collaboration with SRK Congo (SRK) was
appointed by AGK to conduct an
independent Environmental Impact Study
(EIS) and compile an Environmental
Management Plan of the Project (EMPP)
for the Mongbwalu Project. The EIS and
EMPP involved the assessment of
environmental, social and health impacts
as well as the development of
management plans for the project. This
aims to ensure that all possible impacts
are identified, understood and managed.

Above: Views of the general project area (SRK Consulting)

An EIS and EMPP are required for mining
permit approvals in terms of DRC law
(Code de Minier). The EIS and EMPP
carried out by SRK is compliant with DRC
requirements, AGA Standards and aligns
with international good practice.

Purpose of this document:

°  Provide background information on the
proposed project;

° Recap the EIS process that was
undertaken, including the rounds of
consultation with stakeholders;

° Present the main findings of the EIS and
EMPP report. This includes:

o Brief descriptions on the present
environmental and social
environment;

o A summary of the major impacts
identified; and

o À summary of the
management measures.

proposed

Chapter 2
PROJECT LOCATION AND SETTING

AGK holds mining permits for a 5,487 km°
area (the Kilo Regional Exploration area)
within the former Concession 40. The
project is located in the Ituri District of the
Orientale Province, north eastern DRC.
The site is close to the town of
Mongbwalu, - 48 km north west of Bunia,
- 500 km north east of Kisangani (the
provincial capital) and - 320 km north
west of Kampala in neighbouring Uganda.

The closest town is Mongbwalu, but 15
villages and settlements surround the
project area (the area of the proposed for
mining operations and associated
infrastructure).

The area has experienced a long history
of gold exploration and mining, which has
been both formal and traditional in the
form of artisanal and small scale mining.
Formalised mining established between
1935 and 1940 resulted in the
development of local infrastructure. Much
of this infrastructure was destroyed during
civil war or has been lost through no
maintenance or upkeep over the last
twenty years.

The area’s complex social, political and
economic history is characterised by
conflict, violence, political and economic
instability associated with the second
Congo War, local conflict and competition
for local resources. The area is currently
experiencing a fragile level of peace and
co-existence.

Communities around the project area

range from the densely populated urban
centre of Mongbwalu, and similar
surrounding  settlements to several
traditional _ villages. Communities have
poor water, infrastructure and sanitation
services with a weak health care system
and under resourced education system.

The project area falls within the
Equatorial/Tropical Rainforest biome, and
is located approximately 30 km to the east
of the  lturi-Epulu-Aru Conservation
Landscape, a priority landscape area of
the Congo Basin Forest Partnership.
Despite this, the immediate project
environment is substantially deforested
and degraded due to past and current
mining activities, notably existing artisanal
mining, as well as land clearance for
agriculture. Water quality in local water
courses is poor, and they contain high
levels of sediments.

Above: Makala Mine Dam (GroundTruth 2011)

D'AVE 2SUVE EU 1070 MATE

\
€
\  ansoua

? | * |
F4 Ù , FT + A j HozamBiQUEl

DEMOCRATIC }
REPUBLIC OF CONGO

f |

Legend

© Mongbwalu Town

20"100E 220 MAVE MATE

Above: Location of the Mongbwalu project

Chapter 3
PROJECT OVERVIEW

8.1.Introduction

AGK will mine gold bearing ore from the
Adidi-Kanga area of the Mongbwalu
resource. The gold will be mined using
underground mining methods for a period
of five years. While AGK does not intend
to stop mining after five years, the life of
production is based on AGK's current
planning. Preliminary information indicates
that it will be possible to extend the life of
the project but further studies will be
required to confirm this.

An overview of the proposed mine layout
is shown in the figure below.

8.2. Mining Method

The underground mine will be accessed
using an excavated portal and decline
shaît. During the Phase One about
500,000 tons of ore per year will be
processed with an additional 500,000 tons
per year processed during Phase Two.

Ore from underground will be transported
by underground vehicles to the run of
mine pad for processing or to the waste
rock dump.

The waste rock dump (WRD) will be
located near the portal and will be
approximately 11 hectares in size. As the
WRD will be located in a watercourse, a
pipeline will be installed under the WRD to
preserve the original flow of the water
course and measures will be implemented
to prevent water contamination.

The mine will operate 24 hours a day, 7
days a week, with the exception of the
crushing plant which will only operate for
16 hours a day.

8.8. Mineral Processing

A metallurgical gold plant will process
mined ore into unrefined gold at a rate of
40,000 tonnes per month for Phase One,
with an increase to 80,000 tons per month
in Phase Two.

The following processes will be used:
crushing, screening and grinding /
classification (milling), followed by gravity
concentration. After this, the concentrate
will undergo cyanide leaching, elution,
electrowinning and smelting to produce
the final product, which will be unrefined
gold bullion. The product will be transport
off site by helicopter for final processing.
The main reagent to be used is cyanide.

3.4. Waste Management
Tailings Storage Facility

Waste from the plant will undergo cyanide
detoxification before being pumped to a
tailings storage facility (TSF). The TSF will
be a valley filed facility and wil be
approximately 16 hectares in size and 44
metres high. Previous mining started in
1935 disposed tailings in the valley and
more recently artisanal mining has
occurred there.

218000

216000

214000

Above: Layout of the proposed mine

Drainage systems will be built around the
TSF to allow removal of water from the
tailings and also around the base of the
TSF walls to collect any seepage. A
watercourse diversion will be required to
separate clean and dirty water.

A return water dam (RWD) will be
constructed and any decanted water from
the TSF will be pumped to the RWD from
where it will be pumped back to the
processing plant and re-used.

Waste Disposal

Domestic waste will be disposed of in a
dedicated domestic waste landfill. If
possible, the domestic waste will be
recycled. The location of this facility is not
yet known.

Recyclable waste will be decontaminated
and once declared safe, distributed to
local communities.

Industrial waste will be decontaminated
and recycled if possible; otherwise it will
be disposed of in a designated industrial
landfill site. The location of this facility is
not yet known.

Hazardous waste will be stored in
appropriate containers which in turn will be
stored in a designated hazardous waste
area/container. Disposal options will be
investigated with suppliers and local
government.

Medical waste will be incinerated.

Domestic _effluent including sewage and
grey water will be treated in a sewage
treatment plant.

Pollution Control Dams

A desilting pond will be constructed
downstream of the WRD. This dam will
desilt any runoff from the WRD. A pollution
control dam will be constructed at the
portal area. This pond is designed as a
balancing pond for the underground water
pumped from the mine. The portal area
will also have sumps that will collect dirty
water. This water will be pumped back to
the plant.

There will also be a pollution control dam
in the plant area for the plant workings.
Water from the pollution control dam will
be reused in the process (milling and
thickening).

Above: Earth moving activities (GroundTruth 2011)

8.5.Other Mine Infrastructure
Temporary Facilities

During the construction phase the
following will be required:

+ _ Contractors’ camp;

+ Offices;

°< Equipment and furnishings;
* _ Ablutions and sewerage;

° Power;

+ __ Water and water treatment;

+ Voice and data communications; and

+ Laydown area for construction

equipment and materials.

After construction these will be removed
and the area rehabilitated.

Processing Plant

This will be located 200 metres north of
the portal and will include:

° A gold processing plant;

°< Administration block (including a basic
laboratory);

+ Meeting rooms and training facility;
°__ Workshop;
+ Stores;

°< Bulk fuel storage and
messing facility;

refuelling,

+ Change house;
*  Electricity generation;

* Pollution control; and

° Ahelipad.

Expansion to Existing Exploration
Camp

The exploration camp will be expanded to
provide accommodation for the
operational phase for approximately 150
employees. This will include
accommodation units, kitchen, messing
facilities, power,  ablutions,  laundry,

potable water, water treatment, sewerage
and waste disposal. The mine camp will
also have a clinic.

10

Access Roads and Haul Roads

Main access to the Mongbwalu project site
is mainly via an 86 kilometre gravel road
from Bunia. This road is currently being
upgraded and will need to be maintained
during the Life-of-Mine (LOM).

Internal access roads will comprise of
service roads in the mine portal and plant
area (to be constructed).

Power Supply

Power will be a combination of
hydropower from the existing (and soon to
be rehabilitated) Budana  hydropower
station and thermal generated (diesel)
power supply generated on site.

Transport of People and Materials

Transport of people will be via helicopter
and road. Busses will be provided from the
operations camp to the construction site.

Transport of materials, cyanide and
explosives will be via road. Unrefined
bullion will be transported from the gold
plant to Bunia via helicopter. Fuel will be
transported to site in tankers. All reagents,
parts and spares, where possible, will be
transported in containers for sea and road
transport.

Borrow Pits

Borrow pits will be required for hard rock,
gravel and sand. The majority of this
material will be used in the construction of
the plant and infrastructure. Existing
borrow  pits will be used wherever
possible.

Water Supply

Raw water supply will be from mine
dewatering and possible extraction from a
groundwater supply.

Abstraction boreholes will be used to
actively dewater the mine. This water will
feed the plant raw water supply and
excess water will be channelled back into
the river catchment system from which it
was dewatered. There is also the
opportunity to re-use passive dewatered
and treated fissure water from the
underground workings to the plant area.

The underground mine will have small
sumps to collect groundwater or water
used from mining activities. The water will
be pumped to a centralized pumping
position where it will be pumped directly to
the surface. Water will be treated and
recycled for use in the plant or for
discharge to the catchment from which it

was removed. There will be no

underground water storage.

Water from the TSF will be pumped to the
RWD, from where it will be pumped back
to the plant and re-used.

8.6. Employment

It is envisaged that the mine will employ a
total of 1,352 people during construction of
which approximately 886 will be sourced
from the local area, 192 will be national
from the DRC and a further 273 will be
Third Country Nationals. At full production,
it is envisaged that a total of 618 people
will be employed of which 486 will be
sourced locally, 78 nationally from the
DRC and 54 from Third Country Nationals.

Above: Community members in Masisi village (SRK
Consulting)

11

Chapter 4
THE ASSESSMENT PROCESS

4.1.Process followed

The EIS and EMPP processes were Regulations), AGA standards and to align
geared to ensure compliance with the With international standards.

DRC's environmental process | .
requirements (specified in the Code The assessment and public consultation

processes followed during the EIS and

Miniere and its regulations, specifically the
9 P Y EMPP compilation are as follows:

Directive on the Compilation of EIS and
EMPP's contained in Schedule IX of the

SCREENING
(February 2010)
I ——
lotion Sang
SCOPING n lderbiy issues, concems and
(uno 2010 September 2010) | 455228: sfematies

Round 2: Stakeholder Engagement

SPECIALIST STUDIES

UPDATED MPACT ASSESSMENT
& MANAGEMENT PLAN
(August 2011)

x Guno 2010 — Fobruery 2011) | 45255
" |
G

8
w
A

L IMPACT ASSESSMENT

Ü & MANAGEMENT PLAN

{duty 2010 - March 2011)

E

1

s

p

R OPTIMISATION STUDY |, Update round: Stakehoider
oO XApri 2011 - Jui 2011) | À

C

E

sS

S

SUBMIT FINAL EIS AND EMPP
REPORT TO DRC GOVERNMENT
{November 2011)

12

4.2.Screening

SRK conducted an environmental and
social screening of the project as part of
the tender process. This involved a site
visit to identify potentially important issues
and to understand the extent of social and
environmental assessment required. The
results of the screening exercise were
incorporated into the Scoping and Terms
of Reference (TOR) report referred to
below.

4.8.Scoping and Terms of
Reference

The formal EIS process began with a
scoping exercise to determine the nature
and extent of the environmental and social
assessment necessary for the project.
Information was gathered from a number
of sources, including site visits, project
meetings, stakeholder meetings, spatial
data and an Environmental and Social
Adjustment Plan compiled in 2008 for the
Mongbwalu Tailings Retreatment Project.

4.4.Overview of specialist studies

A number of specialist studies were
undertaken as part of the EIS and EMPP
process, in order to address the issues
identified during screening and scoping.
These included a range of physical,
biological and social studies. Local DRC
specialists and fieldworkers were involved
wherever possible.

In addition to the EIS and EMPP specialist
studies, additional studies were
undertaken to determine ways to manage
complex issues over the entire exploration
area. These studies included: indigenous
peoples; land and resettlement; conflict,
human rights, regional economics and

13

artisanal and small scale mining. The
studies were led by Synergy Global
Consulting. The relevant results from
these studies have been incorporated into
the EIS and EMPP report.

4.5.Assessing impacts and
management measures

Informed by issues identified during
scoping, specialists identified, defined and
evaluated project impacts as part of their
studies. The core environmental
assessment team then reviewed and
integrated the specialist findings into the
main EIS and EMPP report.Impacts were
rated using a significance rating system
(see table below) which involves four
parts:

+ Part A: Define the impact
consequence using its magnitude,
spatial scale/ population and duration;

° Part B: Using a matrix, determine the
consequence rating;

+ Part C: Use the matrix to determine
the significance of each described
impact; and

+ Part D: Define the confidence interval.

Using the matrix, the significance of each
impact was described before management
measures were applied. The rating
assumed the management measures
forming part of the project design were in
place. Practicable management measures
were then recommended to enhance
positive impacts and avoid negative ones
(if avoidance is not possible, then reduce,
restore and off-set negative impacts). The
significance of the impact ‘after
management’ was then rated.

Method for rating the significance of impacts:

PART A: DEFINING CONSEQUENCE IN TERMS OF MAGNITUDE, DURATION AND SPATIAL SCALE
Use these definitions to define the consequence in Part B

Impact

si Definition Criteria
characteristics

Substantial deterioration or harm to receptors; receiving environment has an
Major inherent value to stakeholders; receptors of impact are of conservation importance;
or identified threshold often exceeded

Moderate/measurable deterioration or harm to receptors; receiving environment

Moderate moderately sensitive; or identified threshold occasionally exceeded

MAGNITUDE Minor Minor deterioration (nuisance or minor deterioration) or harm to receptors; change
to receiving environment not measurable; or identified threshold never exceeded

Minor+ Minor improvement; change not measurable; or threshold never exceeded

Moderate improvement; within or better than the threshold; or no observed

Moderate+ n
reaction

Major+ Substantial improvement; within or better than the threshold: or favourable publicity

Site or local Site specific or confined to the immediate project area

SPATIAL SCALE OR | Regional May be defined in various ways, e.g. cadastral, catchment, topographie
POPULATION

National/

international | Nationally or beyond

Short term Less than 18 months
DURATION Medium term | 18 months to 5 years
Long term >5 years

PART B: DETERMINING CONSEQUENCE RATING
Rate consequence based on definition of magnitude, spatial extent and duration

SPATIAL SCALE/ POPULATION

National/

Site or Local Regional international

MAGNITUDE

Long term
DURATION | Medium term
Short term

Long term

Moderate DURATION Medium term

Short term

Long term

DURATION Medium term

Short term

PART C: DETERMINING SIGNIFICANCE RATING

Rate significance based on consequence and probability

CONSEQUENCE
Medium

Definite
PROBABILITY

(of exposure to impacts) Possible

Unlikely
PART D: CONFIDENCE LEVEL
Medium

14

An optimisation study was undertaken by
AGK from April to August 2011 to reduce
costs and increase ore throughput. This
resulted in a:

+  Phased approach to the project with
an increased ore throughput; and

« Refined layout with a smaller land
take.

SRK reassessed impacts and identified
management measures based on the
results of the optimisation and these are
presented in this report.

The Scoping and Terms of Reference
report has undergone an external
independent review process to ensure
quality and independence, as well as to
advise on the environmental process. The
draft EIS and EMPP report will be
reviewed before the fourth round of public
disclosure (now). The independent
reviewer/advisor for the project is Bryony
Walmsley, Director of the Southern African
Institute for Environmental Assessment
(SAIEA).

Key aims and objectives of the EIS
and EMPP:

° Present the project;

° Analyse the physical, biological and
social environments affected by the
project;

e _Identify and assess potential impacts
that the proposed mining project will
have on the environment;

e Identify ways to avoid the negative
impacts and optimise positive
impacts; and

° Present an EMPP to ensure that
management measures are in place
from the first day of construction.

15

The following tasks need to be undertaken
before the social and environmental
assessment can be completed:

« Present the final draft EIS and EMPP
report to stakeholders for review
(round 4). Feedback will be in the form
of public meetings held in October
2011;

e Finalise the report based on
comments from stakeholders;

° Submit the finalised EIS and EMPP
documentation to the DRC
government (Directorate Responsible

for the Protection of the Mining
Environment (DPEM)) for decision
making; and

«Notify stakeholders about the DPEM's
decision.

Above: Aerial view showing the degraded nature of
streams in the area (GroundTruth 2011)

A summary table of identified
impacts is included in chapter 12.
This table lists each impact during
each phase of the project as well
and includes an impact rating.

Chapter 5
PUBLIC CONSULTATION AND DISCLOSURE

5.1.Stakeholder engagement

An Integral part of the EIS and EMPP is
the process of stakeholder engagement.
Public consultation and  disclosure
provides all stakeholders with the
opportunity to raise concerns, questions
and issues about the proposed project and
the EIS and EMPP process, giving them
the opportunity to influence project
planning and design. These meetings are
also important as potential impacts and
mitigation measures are discussed with
stakeholders. They also explain to
stakeholders how their issues and
concerns have been incorporated and
addressed in the EIS and EMPP.

5.1.Mongbwalu stakeholder
engagement

Stakeholder engagement for the
Mongbwalu EIS and EMPP has been
undertaken to meet DRC requirements,
those of international good practice and
AGA's policies and standards. Five rounds
of public consultation meetings with
stakeholders and community members will
accompany the EIS and EMPP, with three
rounds and an update round completed to
date.

Above: Community meeting (including the
Mbuti) in Nzebi Avenue (SRK Consulting)

16

Above: Children in Pluto Mine (SRK
Consulting)

Stakeholders identified:

° __Impacted communities

° _Indigenous peoples

° _Artisanal miners

° International watchdog
organisations

* _Biodiversity organisations

° Local civic organisations

+ Government institutions

° Traditional authorities

° Trade unions

° _AGK employees

+ __ Commerce and business

° __Multilateral organisations and
donor agencies

° Security agencies

° Media

+ Shareholders

° Service parastatals

A summary of the  stakeholder
engagement activities is provided in the
table below:

Mongbwalu Mayor, security

Round 1: Information
Sharing and issues
identification

e 12 meetings were held.
+ Advertisements were
placed, invitation letters
and Background
Information Documents
(BIDs) distributed to
identified stakeholders.
French posters and
presentations were used
during the meetings.

team, tax officer, Mongbwalu
stakeholder forum, village
leaders in directly affected
area, village leaders in
indirectly affected area, local
non-government and
community based
organisations, Nzebi
community, Mongbwalu
community, AGK employees,
Cadre de Concertation
(CdC), OKIMO, Regional
government, MONUC

May — June 2010

Feedback to
stakeholders on
changes to the EIS and
EMPP process

Invitation letters and
BiDs were distributed to
identified stakeholders.
French posters and
presentations were used
during the meetings.

and Kanga Alluvion leaders,
Nzebi leaders, Mbalamuno
and Masisi leaders, Pluto
leaders, Mbuti community,
NGO's and Cadre de
Concertation

Round 2: ou on | e 17 meetings were held. | OKIMO, CLP CHEB October 2010
scoping and further B government officials,
issues identification ° BSMENEMENES mere Mongbwalu stakeholder
placed, invitation letters f Mbuti ani
exe EIB CISH EE Mabaindey ne
identified stakeholders. Mine community, Ms
+ Radio adverts were also | community, Nzebi Village,
used to notify Nzebi Mine and Gaingo
stakeholders of communities, Sayo
upcoming meetings. community, Kanga Usine and
e French posters and Kanga Alluvion communities,
presentations were used | AGK employees, Non-
during the meetings. Governmental Organisations
(NGO's), Ministry of Mines,
Institut Congolaise de la
Conservation de la Nature
(ICCN), Department
Responsible for the
Protection of the Mining
Environment (DPEM),
Ministry of Environment,
Nature Conservation and
Tourism
Round 3: Interim EIS e 6 meetings were held. Chef de Cité, civil society, February 2011
and EMPP meetings o ion EE Er NGO's and Community
nitaton eners a Based Organisations
BIDs were distributed to s
identified Stakehold (CBO's), Government
identilec Siake OS. | Gfficials, OKIMO, community
+ French posters and leaders, CdC
presentations will be
used during the
meetings.
Update round: ° 10 meetings were held. | Chef de Cité, Kanga Poste April 2011

Round 4: Final EIS and
EMPP feedback
meetings

To be undertaken in
October 2011

Round 5: Feedback
meetings on the
Governments Record
of Decision

(undertaken by AGK)

To be undertaken in
the first quarter of
2012

17

Key issues raised by stakeholders during
stakeholder engagement are addressed in
the EIS and EMPP. The key concerns
included the following:

Key issues raised by stakeholders:

° Air and water pollution

° Payment of pensions for Ex-KIMIN
employees

°_ Employment

°__ Community engagement

° Current impacts and compensation

°__ Compensation for lost and damaged
land

° __ Economic and physical displacement

° Infrastructure and social development
needs

+ _Relocation and economic
displacement of artisanal miners

Meetings with the local communities in Mabalindey
(above) and Nzebi Avenue (below) (SRK Consulting)
The EMPP includes a detailed stakeholder

engagement plan to guide future
engagement.

Above: Children in Nzebi Avenue (SRK Consulting) 18

Chapter 6

THE PHYSICAL
ENVIRONMENT

6.1 Topography and landscape

The project area is characterised by hilly
terrain covered with degraded and
transformed lands, grasslands, remnants
of forest, small subsistence farms, AGK
exploration activities and artisanal mining.
Slopes are gentle to moderately steep,
with numerous steep cuts made by
artisanal workings. The area is incised by
several watercourses, the most notable of
which are the lturi and Abombi Rivers. The
main river in the project area is the
Mongbwalu River which flows from the
north of Mongbwalu southwards to join the
Abombi River.

6.2 Geology

The project area lies within an Archaean
granite-greenstone  belt that extends
approximately west-northwest of Lake
Albert. There are 12 main rock types and
three major dykes found within the project
area. There is potential risk of tremors and
earthquakes in the area from the African
Rift Belt, but the seismic study showed
this to be a low probability. Mylonites are
a type of parent rock that hosts the gold
mineralisation.

19

6.3Geochemistry

Geochemical tests of the material that will
be mined or deposited on the waste rock
dump show that there are high
background levels of trace metals.
However, these have low potential to
mobilise.

Although there are sulfides present in the
waste rock and tailings material, there is
generally an excess of buffering potential
which will likely neutralise the acidity
produced by the oxidation of the sulfides.
Test-work conducted on tailings is limited,
but has indicated that there does not
appear to be a significant potential to
generate acidity. The risk of future acid
rock drainage (ARD) arising from the
waste rock dump or TSF thus appears to
be relatively low.

Minor concentrations of trace metals were
detected under acidic conditions, with the
concentration of iron in the waste rock
exceeding the DRC low risk standard in
some instances. Although iron is
mobilised, based on available information,
it is not believed to be a significant
environmental risk and does not
necessarily warrant the lining of the waste
facilities.

Further testwork on the proposed tailings
material is required.

6.4Soil, land capability and land
cover

Nitisols are the only type of soil found in

the project area. These soils are naturally

Above: Topography of the general Mongbwalu area

productive and are able to support a
variety of crops. Uncultivated, nitisols are
also productive as they tend to be erosion
resistant, particularly when covered by
natural vegetation.

Above and below: Soils in the project area and
surrounds (SRK Consulting)

However, soil fertility in the project area is
low as a result of leaching from high
rainfall and agricultural practices. Another
factor limiting agricultural activity in the
project area is the steepness of the
slopes: as slopes get steeper, deeper soils
are required to sustain agricultural activity.
Slopes steeper than 6% are potentially
susceptible to erosion.

As soil depth across the site is greater
than 2 m, soil depth does not influence
land capability. Instead, land capability in
the region is determined by slope.

There is widespread soil degradation in
the project area, mainly through artisanal
mining and removal of organic content for

20

cultivation. The project area is dominated
by secondary scrub (-58%) followed by
forest (-15%) and cultivation (-8%).

Impacts: Mine infrastructure will
marginally reduce land available for
cultivation and food production and also
result in a loss of livelihood for a small
number of farmers. The TSF and WRD
will remain after mine closure and the
soils underneath them (26.3 ha) will be
lost permanently. Pollution from runoff,
spills and accidents could contaminate
soils, making them unsuitable for
agriculture. Mining activities could also
increase erosion if surface water flow

and storm water is not properly
managed.
Key management measures: As

planned in the feasibility study, minimise
the infrastructure area and avoid
cultivated areas wherever possible
throughout the project life. Alternatively,
compensate for economic displacement
(loss of land) in accordance with
international standards.

Separate clean and dirty stormwater and
design the TSF and infrastructure to
avoid pollution of the environment from
leachates, oil and diesel spills. Incident
procedures for oil and diesel spills should
be actioned within 12 hours of the spill
and an emergency preparedness and

response plan that covers soil
contamination issues should be
developed.

Prepare and implement a closure and
rehabilitation plan. Preserve topsoil for
rehabilitation, and implement erosion
control measures during all project
phases.

6.5Climate and air quality

Climate

The climate is usually warm throughout
the year, with humid and wet conditions
prevailing. There is also very little
difference between the seasons.

Although temperatures do not vary much
(range from 19°C to 22°C), maximum
temperatures occur in January and
February whilst minimum temperatures
occur in August. Rainfall is received
throughout the year, most of which falls
between August and November, with no
single day experiencing heavy rain, but
rather short periods of gentle rain. The
area has a positive water balance with
more rainfall per year than evaporation.

Above: Environment in the project area

Winds are relatively consistent throughout
the year, but patterns do differ during the
day and night. Prevailing winds originate
from the east and southwest with lower
occurrences from the west to southwest
and east to northeast.

Air quality

Dust fallout, particulate matter (PM:c)
levels and levels of sulfur dioxide (SO:)
and nitrogen dioxide (NO:) gases in the
ambient air are all low in the project area.
This is a good indication that inhalable
dust in the area does not pose a risk to
sensitive human receptors close to the
project area. Existing sources of air

21

emissions include dust from the road
network, limited levels from domestic
wood and charcoal burning, seasonal
biomass burning and vehicle emissions.

Above: Dust generated by motorcycles and vehicles

Impacts: increased dust levels during
mine construction and operation (mainly
from the TSF) can have an impact on
human health (from being inhaled) and
will also be a nuisance.

Highest PM: concentrations will be
located south of the TSF, but no villages
are located within the pollution plume
hotspots. The hilly topography and low
wind speeds contribute to the low
concentrations of dust in the project
area. When the incinerator is operating,
chemical concentrations in the air will
increase, but this will be a low impact.
The incinerator is therefore not expected
to be a significant source of pollution in
the mine concession area.

Key management measures: Reduce
vehicle speeds, sweep up dust and use
water sprayers and suppressants to
control dust. Cover bare ground with
vegetation. Use high burning
temperatures to ensure total destruction
of waste and install suitable air cleaning
mechanisms on the incinerator.

Greenhouse gas emissions Local communities use surface water for

In 2009, the DRC released 2.64 million livestock watering, domestic uses such as
metric tons of carbon dioxide (CO). This washing and for artisanal mining. The
compares with the 1,155 million metric latter activity has impacted severely on the
tons of CO: released by Africa and the water flow and quality of the streams,
30,400 million metric tons released which through erosion and soil loss have
globally. The DRC has a low CO, intensity resulted in high levels of sedimentation.
and its annual CO, footprint is among the Surface water is rarely drinkable and so
lowest in the world. The project will emit most water comes from springs.

about 257,590 tons of COe over its life,
which deemed insignificant relative to
DRC and global emissions. Opportunities
do exist to manage emissions and it is
recommended that AGK implement a
carbon and energy management strategy.

Impacts: The river ecosystem and
downstream users may be impacted
by pollution (including cyanide) from
the tailings facility and the return
water dam. There may be reduced
water quantities in the  rivers
downstream of the RWD and TSF.
This will affect aquatic ecology and
downstream users. The consequence
of this flow reduction will, however, be
low as there are few water users
directly downstream of the TSF.

6.6 Surface water

The main river in the project area is the
Mongbwalu River which flows from the
north of Mongbwalu, southwards to join
the Abombi River. The Abombi lies 9 km
south east of the site and flows in a south
westerly direction to join the larger lturi

River which lies 8 km to the west of Key management measures:
Mongbwalu. The Mongbwalu River is fed Watercourses will be diverted around
by a number of tributaries and springs. the RWD and TSF to avoid reducing
Major tributaries (from upstream) include their normal flows and minimising
the Creek, Kanga and Killi and Sharpa. pollution. Cyanide in the tailings
The Mongbwalu concession area is material will be detoxified. Monitoring
divided into five main catchments. will be in place to ensure pollution

treatment and discharges of water
meet DRC effluent quality standards.
Water will be recycled as far as
possible. The TSF and RWD will be
designed to withstand 1:50 year flood
events and the partial or complete
lining of the TSF may prevent further
water pollution (however, more
studies regarding the lining of the
TSF are needed). Excess
groundwater that cannot be used in
the process will be discharged into
rivers, making up for any reductions
in river flow.

Above: À source of water for Mbalumuno and Masisi
communities (SRK Consulting)

22

6.7 Groundwater

Water table levels in the project area vary
and the groundwater flow directions follow
the local topography. There is a rapid
response to rainfall and the majority of the
springs are recharged by rainwater. Two
types of rock (saprolite and saprock) have
high storage capacities and permeabilities,
and are therefore an important source of
recharge to the structural flow zones.

Drinking water supply for the communities
in the project area comes from 13 natural
springs. Mine dewatering may impact on
the quantity of the water in some springs
and should this occur, AGK will need to
ensure that that alternative springs or
water sources are available to meet
community supply.

Impacts: Depletion of groundwater will
occur during the operational phase as a
result of mine dewatering. Water
availability from springs used by local
communities may also be affected as
the mine dewaters. Groundwater
quality may also be reduced due to
contaminated seepage and aquifer
degradation.

Key management measures:
Groundwater must be monitored before,
during and after the completion of
mining. An alternative water supply will
need to be provided for affected users.
Revegetate and shape the land to
minimise pollution of groundwater.
Cyanide in the tailings material will be
detoxified. Seepage through the TSF
base or wall will be limited by
compaction of the base and lining if
necessary. Seepage from the TSF wall
will be captured in seepage ponds and
pumped back to the TSF.

23

6.8 Water quality

High levels of suspended solids and
elevated metals (iron and manganese),
resulting from erosion and artisanal mining
activities, downgrade the surface water
quality for domestic use. lt is probably for
this reason that most communities in the
area rely on the water from springs for
drinking water. These springs are
generally fed from sources that are not
subject to contamination from the
underlying geology or the mining activities
in the area.

The WRD, TSF and WRD are likely to
result in seepage to groundwater.
Seepage will flow to the south east from
the WRD, and to the north east from the
RWD and TSF. This will discharge at a
point downstream of the TSF before it
joins the Creek River. The dissolved solid
levels in the river will be less than
international and national guideline levels.
Excess groundwater to be discharged will
also likely be within guideline levels but
will need to be tested prior to discharge.

Creek Stream (above) and a relatively undisturbed
and well vegetated site in the project area
(GroundTruth 2011) (below)

The population in the project area is
concentrated in large towns such as
Mongbwalu as well as several smaller
villages. Noise caused by community
activities is therefore limited to small areas
of influence. Apart from the present
exploration operation, the noise levels are
dominated by community activities, local
traffic and natural sounds. The hilly
topography of the general area prevents
the propagation of noise over long
distances.

The general baseline ambient noise levels
in the project area are 44 dBA for the
daytime and 39 dBA for the night time.
Therefore, general baseline ambient noise
levels in the project area fall within the
DRC and international guidelines.

24

Impacts: There will be increased
noise levels particularly in Nzebi
Avenue and other settlements as a
result of mining and processing
activities. There may be impacts on
community safety and damage to
structures (including Sayo Dam) from
fly rock and vibrations that result from
blasting activities.

Most of the noise impacts have been
avoided through careful location of
infrastructure, such as the crusher.

Key management measures: Use
noise reduction measures for
machinery and equipment. Select
equipment with low noise emission
levels and avoid traffic through
community areas wherever possible.
Limit the operation of specific
equipment and blasting to the
daytime. Make sure that no
community members are within 1 km
of the blasting impact zone during
blasting. Monitor blasting amplitudes.

Left and below: Houses and communities may be
affected by blasting, vibrations and noise (SRK
Consulting)

Chapter 7
THE BIOLOGICAL ENVIRONMENT

7.1.Regional ecology and sensitive
environments

Several protected areas are located in the
north eastern DRC; however, none are
within close proximity of the study area.
The lturi-Epulu-Aru Conservation
Landscape is the closest priority
landscape to the project area (about 30
km west). This landscape contains the
Okapi Faunal Reserve (about 100 km
west), a World Heritage Site that is home
to the Okapi, and also supports a number
of endangered,  vulnerable, near
threatened and data deficient bird species.
The eastern part of the DRC is particularly
important for birds, supporting 11 of the 19
Important Bird Areas (IBAs) identified for
the DRC, one of

LR mn:

aa

hpogeograhue zone
intemanonaity Protected Ars
ORC Prtected Ares

Above: Position of the study area relative to protected areas
and conservation landscapes in the north eastern DRC
(GroundTruth 2011)

sm +

25

these areas being the Okapi Faunal
Reserve, approximately 100 km west of
the project site. Other protected areas in
the region include two internationally

protected areas, Virunga National Park
and Garamba National Park, as well as a
Maiko-Tayna-

DRC protected
Kahuzi-Biega.

area,

Above: Biodiversity in the general area (SRK Consulting)

The project area falls within an ecoregion
that contains the largest tract of lowland
rainforest in Africa. This ecoregion is
particularly important in terms of water
supply within the Congo Basin. The
Aruwimi-lturi-Uélé area, within which the
project area occurs, has been highlighted
as one of thirty wetland priority areas of
the DRC. Furthermore, the project area is
located at the transition between two
recognised Endemic Bird Areas (EBAs),
indicating the potential for supporting
restricted-range species.

7.2.The project area’s ecology

Despite the regional importance, the
immediate project area has been heavily
converted and used for decades, with only
small patches of remnant forest in some

areas and more natural forest represented
to the north and west of the site. Land
transformation in and around the mine’s
proposed area is taking place at a rapid
rate and the project area is dominated by
degraded and transformed land cover
such as cultivated lands, degraded forests
and artisanal mines. The historic disposal
of tailings into local catchments, notably in
the proposed tailings has affected the
ecology of rivers and catchments.

Above: Remnant rainforest on the slopes near the proposed
TSF location (GroundTruth 2011)

7.8. Terrestrial ecology

A total of 954 floral taxa were recorded
during the wet and dry season surveys. A
number of vulnerable and near threatened
plant species were recorded in the project
area, such the tree species Milicia exels,
Turraeanthus africanus, Khaya
anthotheca, Entandrophragma  candollei
and E. cylindricum, as well as three
endangered tree species,  namely:
Diospyros crassiflora, Dialium excelsum
and Brazzeeia  longipedicellata (an
extremely rare tree).

Right: Bedford's Paradise Flycatcher (Terpsiphone bedfordi)

(GroundTruth 2011)

No amphibian or reptile species of
international concern were recorded in the
project area during the wet (October 2010)
and dry (January 2011) season surveys;
however, one notable species of snake,
Christys Banded Snake (Chamaelycus
christyi) was recorded. There have not
been any reported records of this snake
over the past several decades.

Christy's Tree Frog (above) and Christy's Banded
Snake (below) (GroundTruth 2011)

A total of 162 bird species were recorded
in the project area, with only two Red
Listed species of bird, the Grey Parrot
Psittacus erithacus (near threatened) and
Bedford's Paradise Flycatcher
Terpsiphone bedfordi (near threatened)
being recorded as well as a number that
are listed under the Convention on
International trade in Endangered Species
(CITES) and protected in the DRC.

No Red Listed mammal species were
recorded in the project area; however, a
number that are listed under CITES were
recorded in surrounding forests such as
the Blue Monkey Cercopithecus ascani,
which is also partially protected in the
DRC.

Impacts: Temporary loss and
fragmentation of remnant forest habitat
will result through clearing for mine
infrastructure. The loss in some areas
such as the tailings facility, waste rock
dump and return water dam will be
permanent.

However, the extent to which patches of
forest will become further fragmented is
not considered to be significant because
of the existing degraded nature of the
area.

On top of in-migration, job seekers
moving into the area will increase the
pressure on forests by clearing for
agriculture, hunting, housing material
and exploitation of resources. The area
will also be more accessible as a result
of the upgrading and maintaining roads
by AGK and could result in cumulative
impacts on ecology. This could impact
on species diversity and local
communities reliant on surrounding
forest resources for their livelihood. The
functions that the surrounding forests
play as a buffer for the lturi-Epulu-Aru
Conservation Landscape is also
important and could therefore be
impacted.

Key management measures: Keep
the development area as small as
possible throughout the project life,
Avoid using vulnerable or rare timber
and put in place effective reforestation
procedures during rehabilitation. Ban
plant collecting, clearing and hunting
outside of the area designated for
infrastructure for AGK workers and
contractors. Conduct regular
biomonitoring surveys. Develop a
regional Biodiversity Action Plan to
address indirect and cumulative impacts
of the project.

Above: a) Black-crowned Waxbill; b) Brown-throated Wattie-eye: c)
Grant’ Bluebill; d) Jameson's Wattle-eye and e) Cutting of degraded
forest to make way for fields for cultivation (GroundTruth 2011)

7.4.Aquatic ecology

Artisanal mining, historical deposition of
tailings and clearing for cultivation have
resulted in a poor condition of aquatic
habitats and rivers. High levels of
sedimentation and siltation were found in
the project area, with suspended solid
loads in all surface water sites sampled

being well above aquatic
macroinvertebrate and fish tolerance
levels. AS a result, aquatic

macroinvertebrates and fish counts at
sampled sites were low and no Red Listed
fish species were recorded.

Barbus spp. cyprinids (above) and a typical rheophillic,
clear-water, current-loving fish species (below)
(GroundTruth 2011)

originating from the previous use of
mercury in gold processing by artisanal
miners. This is cause for concern for both
the environment and communities depend
on these systems for fresh water protein
resources. Mercury is extremely toxic to
aquatic organisms and has the potential to
bio-accumulate in the food chain.

Impacts: Pollution from mining
activities poses a cumulative threat (in
addition to artisanal mining and poor
aquatic conditions) to  aquatic
biodiversity as well as to communities
that depend on the rivers.

Key management measures:
Monitor the local and regional aquatic

habitats, work with and educate
artisanal miners to improve their
impact. Ban hunting, vegetation
harvesting,  clearing and plant
collection outside of the area
designated for infrastructure.
Undertake environmental awareness

programmes with AGK employees,
contractors and suppliers.

— FN

Analyses at the disturbed sites showed
that no diatoms (a type of algae used to
monitor environmental conditions) were
present. These results are indicative of
extremely poor river health conditions at
all sampled sites within and around the
proposed mine site. Results from the fish
tissue metal analyses indicate “strong”
mercury signal within the river systems,

28

Typical conditions of an aquatic environment in the project
area (above) and the Ituri river main channel showing the
effects of elevated turbidity (GroundTruth) (below)

7.5.Ecosystem goods and services
Even though the Mongbwalu economy is
centred around gold, livelihood strategies
are still influenced by what the
environment can provide. Ecosystem
services are the benefits that humans
derive from nature. The surrounding
forests in particular, support the
livelihoods of numerous local
communities, including the Mbuti Pygmies.

Mongbwalu town is classified as
predominantly commercial. The only place
where local ecological goods, imported
from beyond the project area, are traded is
at the Mongbwalu Town market. #
Conversely, Msisi and Mbalamuno villages ] +
were classed as being mosily agricultural. \ Séses
The Mbuti group were classified as a a à
subsistence group, using food from the
natural forest, hunting for meat and
collecting medicines from the
environment.

*

The two natural habitats surrounding the
project, rainforest and swamp forest, of
which little remain in the direct impact
area, are the most important in terms of
delivering goods and services, with the
rainforest being of particular importance.
Even though the swamp forest is relatively
less important, it must be seen as
functioning together with the rainforest.

Right: Examples of ecosystem goods and services. a) locally grown fresh
produce available at the Mongbwalu market; b) typical design and
construction of Mbuti dwellings: c) leaf known as ‘mangungu' obtained from
the forest and used to wrap a cassava product known as ‘kpanga': d)
livestock and a variety of crops in a village (GroundTruth 2011)

29

Chapter 8
THE SOCIAL ENVIRONMENT

8.1.Regional context

Over the last decade, the project area and
the lturi District have been characterised
by  conilict, violence and  instability
associated with the Second Congo War,
civil conflict and battles over natural
resources. Severe human rights abuses,
conflict persistent violence,
marginalisation and exploitation have all
contributed to the fragility of the socio-
economic environment. Whilst peace
currently prevails in the area, the
underlying causes of tension have not
been eliminated. Managing the project and
its impacts in this complex environment is
the most substantial challenge to

successfully developing the project.

Above: Villages within the project area (SRK Consulting)

30

8.2.Administrative divisions, local
and traditional authorities

The DRC is subdivided into Provinces,
which are further divided into Districts and
Territories. Territories are  subdivided
according to two parallel administrative
systems, namely Cités, Quartiers and
Avenues on the one hand, and
Collectivités, Groupments and villages on
the other. Each of the traditional structures
is administered by a chief.

The project is situated in the Cité of
Mongbwalu, Territoire of Djuga, lturi
District in the Orientale Province. The
project area extends beyond the Cité and

includes areas in the Groupment
Mablindey.
Benefits: Improved capacity of

organisations and local governance is
expected as a result of the mine
development as well as AGKSs presence
and interactions in the area.

Key enhancement measures: Foster
communication with local government
and traditional structures prior to and
during development. Communicate and
partner with NGOs and CBOs and
develop a sustainable development plan
(SDP) in conjunction with them.

8.3. Demography and population
structure

Fifteen settlements are located in close

proximity to the project area and

supporting infrastructure, with about

50 000 people estimated to be living in the

vicinity of the proposed mine.

Settlemenits include:

°  Gaingo;

° __Kanga Alluvion (including Kanga Usine
and Kanga Poste);

+  Mablindey;

e  Msisi;

+  Mbalamuno;

+  Mongbwalu;

°  Pluto Mine;

* _Pluto Yalala;

+ Nzebi Avenue;

+  Nzebi Village;

e  Sayo;

+ _ Sayo Gallez; and
°  Nairi

There are as many as 18 ethnic groups in
the area, with the most dominant being
Landu, Nyali and Alur. Mongbwalu is the
largest of the settlements and is the most
ethnically diverse of the settlements in the
area. The Mbuti people are the most
distinctive but not the only indigenous
people in the project area and warrant
attention because of their relative
marginalisation and their traditional
connection and dependence to the natural
resources and surrounding areas.

Overall  in-migration exceeds  out-
migration. In-migration consists of
displaced people who left the area during
the recent civil conflict and are now
returning to re-establish  themselves.
There is on-going in-migration (mositly
men) from other areas in the DRC
(particularly Bunia, Kisangani and North
Kivu) who temporarily and occasionally
permanenitly, settle in Mongbwalu or the
surrounding villages, to engage in gold
mining, commerce and/or  farming
activities. Out-migration also occurs in the
District with migrants (typically young
men) being involved in artisanal mining
and agriculture.

31

Above: Villages around the project site a) Mablindey, b)
Nzebi Avenue and c) Mbuti village (SRK Consulting)

Impacts: Social problems and ethnic
tension could arise from influx into the
area, with added competition over
land and access to limited resources.
Sexual exploitation of women may
also increase.

Key management measures:
Planning must ensure that benefits
are experienced by all ethnic groups
as far as possible, and an influx
management plan should be
developed with key stakeholders.
There must be a ‘Zzero-tolerance’
policy on sexual harassment and
violence for AGK and its employees
and contractors.

Land is important as people rely on it for
artisanal mining, farming,  charcoal,
medicinal plants, sacred sites and other
natural resources. Land ownership in the
project area is clan based, with each

village having one or more clans
controlling access to village land.
However, the legal status of land

ownership appears contradictory around
traditional ownership. The key land issue
in the project area is therefore the control
of and access to resources, primarily land
and gold.

A number of factors influenced the
settlement of people in different villages.
The close proximity to artisanal mining
was an important consideration in villages
such as Kanga, Sayo and Nzebi North,
whilst for other settlements, access to land
was more important.

Impacts: Project land take may cause
loss of artisanal and small scale mining
(ASM) livelihoods. The project may

also increase competition for
resources, project benefits and
services, and could also generate

tension in communities. There could
also be an influx of job-seekers into the
area, placing pressure on services.

Key management measures: AGK
should understand and manage human
rights risks and ensure a rights-based
approach for the project. AGK should
develop and implement an ASM
management strategy aiming to ensure
that ASM can co-exist with commercial
mining despite the illegal status of ASM
in the permit area. An employment
policy and influx management plan
should be developed, as well as a
Resettlement Action Plan (RAP) for the
relocation of affected artisanal miners.

The historical struggles over the access
and control of natural resources have
played a key role in shaping the DRC's
economic development path. Therefore,
the access and control of natural
resources is not only a source of revenue
but also a sign of power and legitimacy.

Most households in the project area
practice a mixed economy including, crop
cultivation, artisanal mining, commerce,
trade and to a smaller extent, animal
husbandry.

Artisanal mining forms the basis of the
local economy and is an important
livelihood for people to fight against
poverty. About 80-100% of people in the
study villages are involved, either directly
or indirectly in ASM. Many of the artisanal
gold miners in the project area are
demobilised soldiers and it has contributed
to stabilising this post conflict area by
nurturing economic growth, improving food
security and providing a productive
livelihood option for former combatants.

Above: Artisanal mining in the project area (SRK Consulting)

32

Traditional subsistence farming is the
main farming method in the project area.
Most farmers have small fields and do not
produce enough food for their own
families. lf harvest is in excess of
household consumption, crops are sold
opportunistically to earn money.

Natural resources use is an integral part of
rural people's livelihoods. Hunting is a
common practise in the area and a
number of households produce their own
charcoal and collect timber in the forests.

Impacts: While the feasibility study has
avoided cultivated areas and forested areas
as far as possible, the project may result in
the loss of forest, water and other natural
resources. Communities will also lose
access to small areas of productive and
potentially productive land (fallow land).
This could increase pressure on remaining
common property resources and also
increase conflict from competition for land
and resources. Loss of natural resources
could have impacts on indigenous peoples.

Project facilities and fencing may interrupt
or eliminate access routes between
communities. This will affect travel times,
travel distance, social networks, social
services, farmland and markets. Following
decommissioning, there will be loss of
employment.

Key management measures: Minimise the
area of the mine and infrastructure
throughout the project life, thus reducing
land acquisition; compensate for displaced
productive land and implement livelihood
restoration programmes where necessary.
Explore opportunities to ensure access
routes are not affected. A detailed closure
plan must be developed that addresses
social issues such as training and job
losses.

33

Above: Agriculture in the project area (SRK Consulting)

Due to the remoteness and high levels of
poverty, many settlements in the project
area lack adequate services and
infrastructure. Most settlements in the
project area do not have healthcare and
education facilities and access to these
facilities is expensive or entails travelling
great distances on foot.

Water and sanitation in the project area is
also poor. Water sources are often
unclean and only 66% of households have
access to pit latrines. There are no
sewage and refuse collection systems.
Community knowledge and practices
relating to sanitation are poor. Water-
borne diseases such as diarrhoea are
common and linked to contaminated
drinking water and poor sanitation. All
villages in the area have access to at least
one spring; however it is often difficult to
access.

Above: Spring (SRK Consulting)
Energy used for cooking consists
predominantly of wood and charcoal.
Energy for light comes from burning
candles, petrol lamps and torches.

Benefits: There may be benefits
associated with improved access to
social services and infrastructure
through employment and a number of
social development programmes
implemented by AGK. These will be
enhanced through involvement and
partnerships with local government,
NGOs and CBOs. Improved
employment and enterprise
opportunities through capacity building
will result from construction and
operation.

However, following decommissioning
and closure, there could be loss of
access to social services and
infrastructure that was supported by the
mine.

Key enhancement measures:
Implement the sustainable development
plan (SDP) (Chapter 13) that identified
opportunities through local government
NGOs and CBOs as well as focuses on
enterprise development.

The most prevalent diseases in the area
are as follows:

+ Malaria;
«  Diarrhoea and typhoid (from unclean
water);

+ Sexually transmitted diseases (STDs);
° HIV/AIDS;
+ Tuberculosis;

e  Meningitis;
° High blood pressure; and
° _Influenza.

34

Malaria is the biggest public health threat
in the area. Tuberculosis, fuelled by HIV,
is also a major health challenge in the
area and acute respiratory infections are
among the top three most common
causes for childhood mortality.
Mainutrition in babies and children is
prevalent.

Mongbwalu has been identified as a high
risk area for HIV transmission, with
prevalence rates significantly above the
district and national averages.

Alcohol and drug abuse is widespread in
the project area, particularly amongst the
youth and at artisanal mining sites. Sexual
violence is common and there is little
support for victims.

Mongbwalu Hospital (above) and Mongbwalu primary
School (belowi (SRK Consultina)

Impacts: Increased pressure on limited
healthcare infrastructure as a result of
people moving into the area for the project.
This could also lead to overcrowding in
communities which in turn will increase
communicable diseases such as
tuberculosis, HIV/AIDS and other sexually
transmitted diseases (STDs). The in-
migration of job seekers, access to
disposable income and improved mobility
will contribute to facilitating the spread of
STDs.

The workforce will be exposed to vector
related diseases such as malaria. Job
seekers building makeshift houses may
contribute to the increasing mosquito
breeding sites.

Following decommissioning and closure,
there could be loss of access to healthcare.

Key management measures: seek
assistance from NGO's to support the
Mongbwalu hospital whilst also supporting
their health programmes. Support
improvement for local diagnostics and
treatment, as well as community based
peer educators and health care systems
with Voluntary Counselling and Testing
(VCT) centres. Implement measures for
reducing malaria and support malaria
control programmes. Set objectives to
extend beyond the life of the project and
clarify that OKIMO are responsible for the
Mongbwalu General Reference Hospital.

The Bunia-Mongbwalu road is the main
transport route into the project area. Links
between settlements consist largely of
narrow unpaved roads and paths which
are difficult to negotiate during the dry
season and almost impossible during the
wet season. Transport services between
settlements and Mongbwalu are provided
by  motorcycles. People walk long

35

distances to access services and markets
in neighbouring settlements.

Above: Traffic in the surrounding areas (Aurecon)

Impacts and benefits: Traffic will
increase from mining activities but roads
utilised will be better maintained.
However there will be a significant
impact on road safety especially for
cyclists and pedestrians.

Management and enhancement
measures: Rehabilitate and maintain
roads, and use appropriate signage.
Develop and implement policy for road
safety.

The project area is endowed with cultural
resources from the past and present. A
total of 37 cultural sites were found in the
project area including graves/cemeteries,
sacred trees, and archaeological artefacts.

Sacred trees have an important role in the
Nyali society as they represent the
foundation of a village and resting place of
important ancestors. They are used for
rituals,  ceremonies and medicinal
purposes. They therefore constitute part of
the population's living cultural heritage.
Burials and cemeteries are also
considered sacred by the Nyali. Individual
burials and cemeteries were often found in
association with sacred trees.

The archaeological material collected
indicates that this region may have been
occupied since the Late Stone Age
onwards. Identification of archaeological
material was limited to individual find spots
as no “structures” such as pits, hearths
and furnaces were identified.

No sacred trees or cemeteries occur
within the direct project footprint.

Impacts: Several archaeological finds
are located in the plant area, but the
likelihood of these being affected is low.
There may be damage to new resources
during construction but these are not
currently known to exist.

Key management measures: identified
sites should be marked and protected,
and chance find procedures
implemented to address new finds that
might occur.

36

Above: Graves in the surrounding areas (SRK
Consulting)

There are broad social development
needs in the area relating to the provision
of social services and infrastructure,
affordability of services, lack of community
development and limited economic
diversification. NGOs and CBOs are
present in the area and in some cases;
AGK has already parinered on community
development projects. The EMPP includes
a sustainable development plan that
addresses social development needs
(Refer to Chapter 11 for further details on
the sustainable development plan).

Impacts: Benefits to local service and
infrastructure provision through
implementation of the Sustainable
Development Plan.

Key management measures:
Implement the Sustainable Development
Plan in collaboration with local
stakeholders.

Chapter 9

ENVIRONMENTAL MANAGEMENT PLAN OF THE
PROJECT (EMPP)

In order to manage the physical, biological
and social impacts identified in the EIS,
AGK has committed to implementing an
environmental management plan of the
project (EMPP). The EMPP meets the
requirements of the DRC and includes
additional elements required by
international good practice.

The green box in the diagram below
indicates what can be found in the EMPP.
The other boxes provide information on a
number of policies, strategies, plans and
programmes that will be developed to
support and implement the EMPP.

STRATEGIES COVERING:

+ ASM management

REQUIREMENTS FOR MANAGING
ISSUES RELATED TO:

+ Water management

Employment
Local supplier
Human rights
Emergency
preparedness and

response
HIV / AIDS

PLANS COVERING:

Construction

Influx management

Human resources and conduct
Indigenous people

Community and occupational health
and safety

Cultural property

Blast design and management
Water, biodiversity and waste
Closure and rehabilitation
Emergency preparedness and
response

Stakeholder engagement
Sustainable develonment

Biodiversity

Indigenous people
Artisanal mining
Human rights
Economic displacement

PROGRAMMES COVERING:

Malaria, HIV/AIDS
management and
strengthening of the
health system
Archaeological and
cultural site relocation
Monitoring of water, air
and biodiversit

Control of invasive

SP«

Road safety education
Post closure monitoring

Chapter 10
CLOSURE PLAN AND FINANCIAL PROVISIONING

Whilst it is not AGK's intent to cease
mining after five years of operation, AGK
will still make the necessary closure
planning arrangements in accordance with
the requirements of legislation and good
practice. The closure of the Mongbwalu
mine will ensure adherence to the local,
provincial and national legislation of the
DRC.

A conceptual closure plan, including
estimates of the financial provisioning, has
been developed for the Mongbwalu
project.

Planning towards closure is a dynamic
iterative process, and AGK intends on
operating on the understanding that
current activities will impact on closure. lt
may therefore be possible to limit impacts
during operations and reducing closure
requirements. The closure plan is not
based on any community and stakeholder

engagement.

The biophysical liability estimate planned
for the project is given in the text box. It
must be noted that various limitations and
assumptions pertain to the cost estimate,
such as no social closure costs being
included due to the lack of available social
closure information.

Decommissioning phase:

Demolition costs = $1,879,011
Rehabilitation costs = $4,252,765
Maintenance costs = $99,511

Restoration phase:

Rehabilitation costs = $3,386,933
Maintenance costs = $131,977

TOTAL estimate = $9,750,196

Above: View from Nzebi Avenue (SRK
Consulting)

Chapter 11

The EMPP includes a sustainable development plan as required by DRC legislation. It aims
to improve the economic, cultural and social well-being of communities affected by the
project and builds on AGK's existing projects and relationships with local government and

non-government organisations.

It includes the following elements:
The DRC and international policy and legal requirements;

A summ:
Artisanal

The proj

SDP;

ary of AGK's social management standards regarding Stakeholder Engagement,
Mining and Indigenous Peoples;
ect description and a summary of the socio-economic baseline informing the

Summary of AGK's existing development activities;
Community socio-economic mitigation and development opportunities, project
identification and participatory approaches to community development;

A descri

ption of potential development partners;

Key elements of the SDP structure including the Community Development Committee,
roles and responsibilities, schedule and budget; and

A descri

ption of the monitoring requirements, including indicators, targets and reporting.

Establi
affecte

SDP Goals

sh a locally appropriate and cooperative framework for social development of
d local communities;

Enhance community participation in deciding on and implementing social development
priorities;

Ensure and sustain a social licence to operate; and

Implement AGK's community development policies and responsibilities.

The SDP identifies and describes six projects for implementation in the following areas:

Improved literacy

Malaria prevention

Rehabilitation and construction of water points
Sanitation awareness

Support

to local enterprises

Engaging with indigenous people.

The key success factor for the SDP will be the participation, commitment and cooperation of
stakeholders involved in implementation of projects.

39

Chapter 12

This project is located in an area of social
sensitivity and complexity due to its history
and particularly around artisanal mining.
These together are the main challenge to
successfully developing the project. À key
recommendation is the implementation of
a stakeholder engagement process to
build trust with stakeholders through a
cooperative and partnership-based
approach as well as an artisanal mining
management plan.

Without a definite long-term investment
strategy, the proposed short five year life
of mine creates risk for the environment
and the community. Although direct
negative impacts will occur in an already
degraded area, overall benefits of the
project for stakeholders are limited over
the 5 year project life.

Most of the impact predictions (over 5 years)
are negative, including:

e Risk of  destabilising the social
environment and causing increased
conflict in communities;

* Risk of livelihood impacts on artisanal
miners and local communities; and

* Risk of pollution and waste affecting soil,
water, air and ecosystems.

The positive impacts include:

° Slight improvement in services through
the sustainable development plan;

+ Contribution to taxes;
+ improved road infrastructure; and

+ _Increased local employment and skills.

40

However, AGK intends extending the
project life beyond five years and will be
conducting studies for this longer term
strategy. This will allow AGK to better plan
for an overall positive impact from the
project, which will depend on AGK's
relationships with stakeholders and its
approach to project governance and
implementation.

A comprehensive Environmental
Management Plan of the Project has been
compiled which sets the basis for AGK to
develop a certifiable integrated
management system to manage the
identified risks and impacts. This includes
numerous plans required by DRC
legislation, including a mitigation and
rehabilitation plan, a sustainable
development plan, a  stakeholder
engagement plan, an emergency
preparedness and response plan, and a
closure and rehabilitation plan.

Further work is needed before
construction to ensure the engineering
design accommodates the recommended
environmental and social management
measures (as outlined in the EMPP)
needs and to close gaps in project
knowledge.

Above: remnant swamp forest in the project area
(GroundTruth 2011)
Chapter 13
EIS AND EMPP REPORT FOR PUBLIC DISCLOSURE

°__ This road mapis intended to help readers review the EIS and EMPP documents.

+ __ Summary documents provide the least amount of detail but provide a good overview.

°__ltis important to understand how the project will affect people and the environment and
how the impacts of the project will be managed. The diagram below shows you how to
find this information.

MONGBWALU PROJECT —- DOCUMENT REVIEW ROAD MAP
INTER-RELATIONSHIPS BETWEEN REPORTS RELEASED DURING THE IMPACT ASSESSMENT PHASE - SEPTEMBER/OCTOBER 2011

For more Information you

can also read

For very detabed information
you can read

41

Chapter 14

SUMMARY TABLE OF POTENTIAL IMPACTS IDENTIFIED FOR THE

MONGBWALU PROJECT

Summary of the potential PHYSICAL impacts for the project per project phase:

Impact description

Timing

Significance before

Significance after

management management
Geology
Surface developments resulting in sterilization of exploitable mineral Pre Construction - -
resources Construction - -
Operation - -
Decommissioning/Post Closure - -
Failure of structures as a result of subsistence, faulting or seismic activity, Operation High - Medium -
leading to destruction and/ or loss of life and livelihoods and pollution of the |Hecommissioning/Post Closure High - Medium -
environment
Soils, land capability and land use
Loss of soil resource for small scale cultivation through sterilization by Pre Construction Medium - Low -
surface infrastructure Construction Medium - Low -
Operation Medium - Low -
Decommissioning/Post Closure Medium - Medium -
(temporary infrastructure)
Decommissioning/Post Closure Medium - Medium -
(permanent infrastructure)
Soil contamination through runoff, spills, accidents and incidents Construction Medium - Low -
Operation Medium - Low -
Decommissioning/Post Closure Low - Low -
increased erosion from mining activity and changed hydrological conditions Pre Construction Medium - Low -
Construction Medium - Low -

42

Operation Low - Low -
Decommissioning/Post Closure Low - Low -
Climate and air quality
increased ambient respirable dust concentrations generated by construction | Construction Low - Low -
and operations activities Operation Low- Low-
increased levels of nuisance dust Operation Low - Low -
increased ambient chemical concentrations generated by the incinerator Operation Low - Low -
during operational conditions
Surface water
The river ecosystem and downstream users may be impacted by the quality | Construction Medium - Low -
of runoff and spillage discharging to rivers from mine infrastructure including Operation Medium - Medium -
plant, ore stockpiles, waste rock, RWD, TSF, workshops, storage areas, —— -
excess water made underground and sewage works Decommissioning/Post Closure Medium - Low -
The river ecosystem and downstream users may be impacted by a reduction | Construction Low - Low -
in flow downstream of the RWD and TSF resulting in reduced availability for Operation Medium - Low-
downstream users. There could also be an increase in flow due to disposal ——— =
of excess underground water. Decommissioning/ Post Closure Medium - Low -
Ground water
Depletion of groundwater impacting users as a result of the ongoing Construction Medium - Medium -
dewatering of the proposed underground mine workings Operation Medium - Low-
Decommissioning/ Post Closure Medium - Low -
Impact on groundwater users due to degradation of the aquifer water quality | Construction Medium - Low -
due to contaminated seepage from the Plant complex, waste rock dumps, Operation Medium - Low-
RWD and TSF PRE F
Decommissioning/ Post Closure Medium - Low -
Noise
increased ambient noise levels in Nzebi Avenue and other settlements as a | Construction Medium - Low -
result of mining and processing activities Operation Medium - Low -
Decommissioning/ Post Closure Low - Low -
Blasting and vibrations
Community safety impacts associated with fly rock from surface blasting Construction Medium - Low -
Damage to structures and nuisance related to vibrations caused by surface Construction Medium - Low -
and underground blasting Operation Medium - Low =

43

Summary of the potential BIOLOGICAL impacts for the project per project phase:

Impact description Timing Significance before Significance after
management management
Change in Land-cover through land transformation Pre Construction High - Medium -
resulting in loss and fragmentation of forest habitat Construction High - Medium -
Operation Medium - Low -
Decommissioning/ Post Closure Low + Medium +
indirect loss of forest habitat and associated species Construction Medium - Medium -
through population pressure and increased access Operation Medium - Medium -
Decommissioning/ Post Closure Low + Low +
Degradation of aquatic habitat through pollution Pre Construction Medium - Low -
Construction Medium - Low -
Operation High - Low -
Decommissioning/ Post Closure High - Medium -

44

Summary of the potential SOCIAL impacts for the projects per project phase:

Impact description Timing Significance before Significance after
management management

Human rights
Perpetuation of loss of human rights related to Construction Medium - Medium -
increasing vulnerability and triggering of competition Operation Medium - Medium -
and conflict over resources as a result of impacts
associated with project land take
Population and demographic movements
Influx and spontaneous settlement due to mine Construction Medium - Medium -
activities and infrastructure development placing Operation Medium - Low -
pressure on social services, water and sanitation
infrastructure
Community organisation and human rights
Improved local governance through increased Construction Low + Low +
cooperation and engagement Operation Medium + Medium +
increased activity and capacity of local NGOs and Construction Low + Low +
CBOSs through engagement and cooperation Operation Medium + Medium +

Land and natural resources

Loss of communal property through land acquisition Construction Medium - Low -
and infrastructure development

increased pressure on natural resources resulting - - =
from project related influx

Conflict arising from increased competition for Construction Low - Low -
productive land and common property resources

Health

increased pressure on limited healthcare Construction High - Medium -
infrastructure due to project related influx Operation High - Medium -
increased communicable diseases linked to project Construction High - Medium -
related influx Operation High - Medium
increased exposure of workforce to vector related Construction Medium - Medium -
diseases Operation Medium - Medium -
increased sexually transmitted diseases including Construction High - Medium -
HIV/AIDS due to influx and improved mobility Operation High - Medium -

45

Impact description

Timing

Significance before

Significance after

management management
Loss of access to mine supported health services at Decommissioning/Post Closure High - Medium -
closure as a result of health system issues
Social services and infrastructure
Improved access to social services and infrastructure | Construction Low + Low +
through employment and SDP programmes Operation Medium + Medium +
Loss of access to mine supported social services and | Decommissioning/Post Closure Medium + Low +
infrastructure at decommissioning
Economy, work and livelihoods
Loss of access to productive land and livelihoods Construction High - Medium -
activities (economic displacement) through the Operation High - Medium -
Project's acquisition of land
Economic displacement of artisanal miners due to Construction Medium - Medium -
land acquisition and infrastructure development Operation Medium - Medium
Interrupted access to livelihood activities (1.e. fields Construction High - Medium -
and ASM sites) through project restricted-access Operation High - Medium -
roads
Loss of livelihoods and ecosystem services for Construction Medium - Low -
indigenous peoples through the projects acquisition of | Gperation Medium - Low -
forest land
Economic displacement of indigenous communities Construction High - Medium -
through the Projects acquisition and transformation of | Operation High - Medium -
land
Loss of subsistence food sources and further shift Construction Medium - Low -
towards market economy through displacement from Operation Medium - Low -
productive land
Reduced Mbuti access to ASM opportunities due to Construction Medium - Low -
economic displacement of artisanal miners Operation Medium - Low -
Improved employment and enterprise development Construction Low + Low +
opportunities through skills development and capacity |Gperation Low + Low +
building initiatives
Loss of access to employment opportunities and Decommissioning/Post Closure Medium + Low +
enterprise development at decommissioning
Potential of the project to significantly shrink the local Construction High - Low -
economy Operation High - Low -
Social conflict and vulnerable groups
Conilict arising from increased competition for Construction Low - Low -
productive land and communal property resources Operation Low - Low -

46

Significance before

Significance after

Impact description Timing management management
Competition over compensation claims, including non- | Pre Construction Medium - Medium -
residents displaced by conflict, ‘squatters’ and recent | Construction Medium - Medium -
arrivals Operation Medium - Medium -
Outstanding compensation and housing grievances Pre construction Medium - Low -
interfere with Projects new compensation program Construction Medium - Low -
and related consultation D n
Operation Medium - Low -
Ethnic tension from increased competition for access Construction High - Low -
to natural resources, social services and employment” |Gperation High - Low -
opportunities
increased social pathologies arising from influx and Construction Medium - Medium -
presence of construction workers Operation High - Medium -
increased sexual exploitation of women Construction High - Medium -
Operation High - Medium -
increased anxiety and confusion regarding the scope Pre Construction Medium - Medium -
of AGK projects resulting from a lack of disclosure and | Construction Medium - Medium -
Stakeholder engagement Operation Medium - Medium -
Cultural heritage
Damage to cultural heritage and archaeological Pre-Construction Medium - Low -
resources through land transformation activities Construction Medium - Low -
Operation Medium - Low -
Loss of community access to cultural heritage and Construction Medium - Low -
archaeological resources through fencing off parts of Operation Medium - Low -
project site
Traffic
Change in traffic conditions on the surrounding road Construction Low - Low -
network due to additional traffic generated by mining Operation Low - Low -
Decommissioning/Post Closure Low - Low -
Reduced road safety conditions along the sections of Construction Medium - Medium -
road where there is a high concentration of Operation Medium - Medium -
pedestrians and cyclists Decommissioning/Post Closure Medium - Medium -
Deteriorating condition of the affected road network Construction Medium - Low +
Operation Medium - Low +

47

Chapter 15
CONTACT DETAILS

SRK Consulting
(Johannesburg, South Africa)
Vuyo Matshikiza

Stakeholder Engagement Coordinator
Tel: +27 11 441 1021

Email address: vmatshikiza@srk.co.za

SRK Consulting
(Lubumbashi, DRC)
Susa Maleba

Logistics and Coordination
Tel: +243 81870 1753

Email address: smaleba@srk.co.za

Ashanti Goldfields Kilo

Alain Mulumba Musangu

Community and Development Mananger
Tel: +243 990 900416

Email address: AMMulumba@ AngloGoldAshanti.com

48

